Citation Nr: 1233192	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  08-27 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS

Appellant

ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1981 to April 1987, from September 2001 to October 2001, and from March 2003 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran is contending that he has PTSD due to an in-service stressor.  However, in light of the evidence presented, the Board finds that the scope the Veteran's present claim also encompasses a claim of service connection for a psychiatric disorder other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In January 2009, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  From the date of the hearing, the record was held open for 60 days in order to allow for the submission of additional evidence for consideration.  Additional evidence was submitted in January 2009 and February 2009, accompanied by a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2009).

Thereafter, in April 2010, the issue was remanded by the Board for additional development.  The requested actions have been completed and the issue is now properly before the Board.


FINDINGS OF FACT

1.  There is no competent and credible evidence corroborating the occurrence of the Veteran's alleged in-service stressor.  

2.  The most probative evidence indicates that the Veteran does not have PTSD related to a verified stressor.

3.  An anxiety disorder was not shown in service or for many years thereafter, and the medical opinion linking the disorder to an unverified stressor is not probative. 


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, a June 2007 letter provided the Veteran with notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in April 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, response from U. S. Army and Joint Services Records Research Center (JSRRC), VA treatment records and examination reports, private treatment records, and the Veteran's statements.  

The Board also notes that actions requested in the prior remands have been undertaken.  The Veteran's complete service personnel file was obtained and the Veteran underwent a VA mental health examination.  Further, attempts to verify the Veteran's stressor, as requested in the April 2010 remand, were made.  In October 2011, a memorandum of actions taken to corroborate the Veteran's alleged stressor was issued noting that the Veteran's stressor could not be verified and the Veteran was so informed in a December 2011 letter.  Thus, all of the actions previously sought by the Board through its prior development request have been completed as directed, and it is of note that the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Subsequently, a supplemental statement of the case (SSOC) was issued in April 2012, which continued the previous denial.  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

If the veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate a veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  Generally, the Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

However, effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, 
or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).

The Board has reviewed all of the evidence in the Veteran's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Veteran asserts that he has PTSD as a result of witnessing body recoveries taking place in a Schuylkill River while serving as a coxswain with the Coast Guard during a deployment to Philadelphia, Pennsylvania.  The Veteran has alleged that he was assigned to a boat in close proximity to the recovery mission and that he could see the corpses in the water.  

The Veteran's service personnel records demonstrate service in Philadelphia between March 2003 and June 2003 as a boat coxswain.  The personnel records do not demonstrate operations in the Schuylkill River or any operations in which it is noted that the Veteran was involved in recovering dead bodies from a river.  The AMC requested verification of the incident from the JSRRC.  However, in a September 2011 response, JSRRC indicated that they reviewed the 2002 to present station history submitted by the US Coast Guard Station in Philadelphia, but the history did not document the incident described by the Veteran in the Schuylkill River.  

Service treatment records are negative for any complaints, diagnosis, or treatment of PTSD or psychiatric symptoms.  Service treatment records include a report of medical examination dated in March 2005 in which a normal psychiatric examination was reported and in which the Veteran reported medium stress and a good mood.

The Veteran's claims file includes a July 2005 private treatment record for an upper gastrointestinal endoscopy in which a normal mental status examination was noted.  The Veteran was afforded a VA general medical examination in August 2006.  The examination report stated that the Veteran had received a prescription for Paxil for gastrointestinal difficulties.  The Veteran reported that he had some anxiety and depression during his examination and noted that his medical issues had caused a rift between him and his wife which he feared would end in divorce.  

The Veteran was diagnosed with PTSD (with a note to rule out major depression) in June 2007 by a private social worker, and private treatment records dated in June and July 2007 document the Veteran's reports of psychological trauma from allegedly witnessing body recoveries while stationed in Philadelphia.

The Veteran's VA treatment records include a March 2009 report in which the Veteran stated that he was highly stressed due to his divorce and old memories which had surfaces about body recovery while in the military.  An April 2009 treatment note provided an assessment of anxiety disorder, rule out PTSD, noting that the Veteran had a lot of stress and anxiety dating back to when he was activated in Philadelphia and had to do body recovery.  In a later April 2009 treatment note, the Veteran reported depression secondary to ongoing divorce proceedings, work difficulties, health issues and anger management difficulties.  In a June 2009 treatment note the Veteran reported increased stress at work, along with stress concerning visitation rights with his daughter, finances and trouble with his ex-wife.  

The Veteran was afforded a VA examination in November 2011.  It was noted that the Veteran's claims file was reviewed.  In the examination report, the examiner noted that he had reviewed the Veteran's claims file and it was noted that the Veteran had received outpatient mental health treatment twice between June and August 2006 and between March 2009 and January 2010.  The examiner noted that the focus of the Veteran's treatment was family issues and that at that time the Veteran was diagnosed with anxiety and depression.  The examiner reported that the Veteran had also received a diagnosis of anxiety and possible PTSD, and that he had been diagnosed with PTSD by a private social worker/counselor who treated him between May and September 2007.  

The Veteran described his claimed stressor to the examiner stating that between June and July 2004 while serving in Philadelphia as a coxswain on a small boat, the Veteran witnessed the retrieval of a "black bloated corpse out of the water [and that] parts of the body were ripping off."  Following examination, the examiner noted that the Veteran met Criterion A, Criterion C and Criterion D for PTSD but failed to meet Criterion B as the Veteran was not shown to persistently re-experience the traumatic event.  The examiner concluded that the Veteran did not meet the full diagnostic criteria for PTSD but did meet the criteria for Anxiety Disorder, not otherwise specified, with some symptoms of PTSD.  The examiner stated, however, the Veteran's anxiety disorder was incurred from the "verified in-service stressor."

In January 2012, an addendum to the November 2011 VA examination report was provided in response to a request from the AMC.  In its request, the AMC noted that the VA examiner had opined in November 2011 that the Veteran's diagnosed mental conditions were related to service due to a verified stressor but that the Veteran did not have a verified stressor.  The VA examiner stated his opinion that it was at least as likely as not that the Veteran suffered from anxiety disorder, not otherwise specified, due to a non-verified stressor that occurred to him while serving in the United States Coast Guard.  The examiner stated as his rationale Veteran did not have the symptoms described in his November 2011 report prior to this event and that regardless of whether or not this is a verified in-service stressor, the Veteran suffered from a diagnosis of anxiety disorder not otherwise specified with some symptoms of PTSD due to this event.

The Board finds that service connection is not warranted for PTSD as the evidence of record demonstrates that there is no verified stressor upon which a diagnosis of PTSD was based.

The Board has considered the Veteran's assertions as to the occurrence of his claimed stressor of recovering bodies in the Schuylkill River.  However, while the Veteran initially reported the event occurred in June 2003, he later advised the VA examiner that the event occurred in June to July 2004.  His service personnel records confirm service in Philadelphia from March 2003 to May 2004.  Moreover, despite inquiries to relevant service department sources, the Veteran's claimed stressor could not be verified.  Furthermore, there was no mention by the Veteran of any military stressor when seeking mental health treatment in 2006.  It was not until after he filed his claim for service connection for PTSD in April 2007 that he first mentioned the alleged incident to a private social worker in June 2007.  In addition, the Veteran denied nervous trouble of any sort, depression, and excessive worry on a Report of Medical History in September 2004, which was closer in time to the alleged event.  The Board finds the Veteran's assertions being rendered while seeking service connection are simply less persuasive and credible than his service personnel records and the military records which fail to document the alleged stressor event, as well as his own denial of nervous trouble and depression in a Report of Medical History close in time to when he contends the alleged event occurred.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

As noted above, establishing service connection for PTSD requires credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  In this case, the Veteran did not serve in combat and his stressor does not relate the fear of hostile military or terrorist activity; thus, corroboration or verification of the claimed stressor is necessary.  Here, the Veteran's claimed stressor could not be verified, and the only evidence supporting his claimed stressor are his statements, which have been found less persuasive and credible than the other evidence of record.  Thus, as the Veteran's claimed stressor is not verified or corroborated, any diagnosis of PTSD based upon such unverified stressor cannot serve as the basis to establish service connection.  38 C.F.R. §§ 3.304(f), 4.125(a).

Notably, the Veteran's private social worker has provided a diagnosis of PTSD based on the Veteran's claimed stressors.  Significantly, a review of the records from the Veteran's private social worker demonstrates that the only military experiences referenced were the same stressors which were cited as being the cause of the PTSD or PTSD symptoms.  As set out above, those stressors have not been verified.

Further, the VA examiner is shown to opine that the Veteran did not meet additional criterion for a diagnosis of PTSD in that he did not persistently re-experience the event.  Thus, in this case the evidence does not contain a verified stressor, preventing a diagnosis of PTSD for the purpose of service connection in this case, and there is some question as to whether the Veteran meets other criteria for PTSD as well.  

As the only medical evidence of record which diagnoses the presence of PTSD is based on an unverified stressor, service connection for PTSD is not warranted. 

With regard to any other acquired psychiatric disorder, the Board finds that service connection is not warranted.  The service treatment records were negative for diagnosis of or treatment for a psychiatric disorder.  While the VA examiner has opined that the Veteran's anxiety disorder is due to the Veteran's stressor, such stressor is not verified.  However, as noted above, the Veteran's service treatment records do not demonstrate an anxiety disorder in service, and that the VA examiner has relied upon the Veteran's recounting of an event that is not shown by the evidence to have occurred.  The Court has held on a number of occasions that a medical opinion premised upon an incorrect factual basis is of no probative value. See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Further, and significantly, the Veteran's treatment for psychiatric disorders is shown to coincide with his increasing stress at home and at work, as described by the Veteran himself in treatment notes and by other treating professionals, prior to the filing of his claim for service connection for PTSD.  The Veteran's treatment records demonstrate that, despite receiving treatment for other disorders, the Veteran did not seek treatment for a psychiatric disorder until years after discharge, and that one of his earliest complaints regarding anxiety and depression is related not to service, but instead to medical issues and the Veteran's difficulties with his former wife.

To the extent that the Veteran himself believes that he currently meets the diagnostic criteria for PTSD and/or has a psychiatric disorder which is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such a diagnosis.  Accordingly, his opinion as to a diagnosis of an acquired psychiatric disorder is not competent medical evidence, as the diagnosis of psychiatric disorders requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

After reviewing the totality of the relevant evidence, the Board finds that the preponderance of such evidence is against entitlement to service connection for an acquired psychiatric disorder to include PTSD.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) is denied. 




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


